       Case 2:21-cv-00549-JAM-DB Document 8 Filed 06/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STANLEY W. MUNDY,                                    No. 2:21-cv-0549 JAM DB P
12                         Plaintiff,
13              v.                                         ORDER
14    SACRAMENTO COUNTY PUBLIC
      DEFENDERS OFFICE, et al.,
15
                           Defendants.
16

17

18             Plaintiff is a state prisoner proceeding pro se with a civil rights claim under 42 U.S.C. §

19   1983. Plaintiff has filed a motion for an extension of time to file an amended complaint. (ECF

20   No. 5.)

21             Plaintiff filed a complaint on March 25, 2021. (ECF No. 1.) Plaintiff now requests a

22   sixty-day extension of time to file an amended complaint. (ECF No. 5.) Plaintiff requests this

23   extension of time as he has been transferred between prisons. (Id. at 2.) Due to his transfer,

24   plaintiff has been placed in quarantine and is unable to access the law library. (Id.)

25             Good cause appearing, plaintiff will be granted an extension of time to file an amended

26   complaint. If plaintiff does not file an amended complaint in the extended period of time, the

27   original complaint (ECF No. 1) will be screened in due course.

28   ////
       Case 2:21-cv-00549-JAM-DB Document 8 Filed 06/11/21 Page 2 of 2


 1            Good cause appearing, IT IS HEREBY ORDERED that:

 2            1. Plaintiff’s motion for an extension of time (ECF No. 5) is granted;

 3            2. Plaintiff is granted sixty days from the date of this order in which to file an amended

 4                 complaint; and

 5            3. If plaintiff does not file an amended complaint, the original complaint (ECF No. 1)

 6                 will be screened in due course.

 7   DATED: June 10, 2021

 8

 9

10

11

12

13

14   DB:14
     DB:1/Order/Prisoner/Civil_Rights/R/mund0549.36amc
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
